          Case 1:20-cv-00036-EGS Document 13 Filed 06/11/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF COLUMBIA

 CENTER FOR BIOLOGICAL                         )
 DIVERSITY, et al.,                            ) Case No.: 1:20-cv-00036 (EGS)
                                               )
         Plaintiffs                            )
                                               )
                 v.                            )
                                               )
 DAVID BERNHARDT, in his official              )
 capacity as Secretary of the U.S.             )
 Department of the Interior, et al.,           )
                                               )
         Defendants.                           )
                                               )
                                               )

           JOINT STIPULATION TO EXTEND THE STAY IN PROCEEDINGS

        Pursuant to Local Rule 16.6, Plaintiffs Center for Biological Diversity et al. and

Defendants David Bernhardt et al. (collectively, “the parties”) jointly request that the Court

extend the stay in proceedings for this case until August 1, 2020. In support of the stay, the

parties state:

    1. On January 8, 2020, Plaintiffs filed their Complaint, alleging a violation of the

Endangered Species Act, 16 U.S.C. §§ 1531-1544. ECF No. 1.

    2. On April 20, 2020, Defendants filed an answer to Plaintiffs’ Complaint. ECF No. 11.

    3. On May 14, 2020, the parties filed a joint stipulation to stay the proceedings until June

12, 2020 so that the parties could engage in settlement discussions absent further litigation. ECF

No. 12. The Court granted this request.

    4. The parties report that they have reached an agreement in principle, subject to final

approval, and are currently engaged in negotiating the details of this tentative agreement.

Extending the stay until August 1, 2020 would allow the parties to continue these negotiations

and to seek final approval from their respective clients of any agreement.
                                                 1
          Case 1:20-cv-00036-EGS Document 13 Filed 06/11/20 Page 2 of 3




       The parties respectfully request that the Court extend the stay in proceedings until August

1, 2020 in order to allow the parties to continue settlement discussions, and to avoid unnecessary

expenditures of the parties’ or the Court’s resources. Landis v. North American Co., 299 U.S.

248, 255 (1936) (“[T]he power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.”). A proposed order is attached.



Dated: June 11, 2020

                                               Respectfully Submitted,

                                               JEAN E. WILLIAMS,
                                               Deputy Assistant Attorney General
                                               SETH M. BARSKY, Chief
                                               MEREDITH L. FLAX, Assistant Section Chief


                                               /s/ Sarah J. Sheffield
                                               Sarah J. Sheffield,
                                               Trial Attorney
                                               United States Department of Justice
                                               Environment & Natural Resources Division
                                               Wildlife & Marine Resources Section
                                               Ben Franklin Station
                                               P.O. Box 7611
                                               Washington, DC 20044-7611
                                               Tel: (202) 305-0211
                                               Fax: (202) 305-0275
                                               E-mail: sarah.sheffield@usdoj.gov



                                               /s/ Catherine Kilduff
                                               Catherine Kilduff, DC Bar # 1026160
                                               CENTER FOR BIOLOGICAL DIVERSITY
                                               801 Boush St., Ste. 200
                                               Norfolk, VA 23510
                                               Tel: (202) 780-8862
                                               ckilduff@biologicaldiversity.org

                                                  2
Case 1:20-cv-00036-EGS Document 13 Filed 06/11/20 Page 3 of 3




                           /s/ Jaclyn M. Lopez
                           Jaclyn M. Lopez (D.C. Bar No. FL0017)
                           Center for Biological Diversity
                           P.O. Box 2155
                           St. Petersburg, FL 33731
                           Tel: (727) 490-9190
                           Fax: (520) 623-9797
                           jlopez@biologicaldiversity.org




                              3
